Case: 11-40621     Document: 00511909086         Page: 1     Date Filed: 07/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 3, 2012
                                     No. 11-40621
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CRYSTAL LYNN PARKER,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:10-CR-58-5


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Crystal Lynn Parker appeals her guilty-plea conviction for conspiracy to
commit money laundering and the corresponding 30-month sentence. Parker
argues that the district court plainly erred under Federal Rule of Criminal
Procedure 11(b)(3) by failing to ensure that the factual basis was sufficient to
support her guilty plea. Specifically, she contends that there was insufficient
evidence of the existence of a conspiracy, her knowledge of the conspiracy, and
that she voluntarily participated in the conspiracy. She also argues that the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40621    Document: 00511909086      Page: 2   Date Filed: 07/03/2012

                                  No. 11-40621

evidence did not show concealment or a nexus to interstate commerce. Citing
United States v. Santos, 553 U.S. 507 (2008), and United States v. Harris, 666
F.3d 905 (5th Cir. 2012), Parker asserts that the evidence failed to establish that
the proceeds used in the conspiracy were profits rather than receipts from drug
activities.
       Because Parker failed to object in the district court, review is limited to
plain error. See United States v. Palmer, 456 F.3d 484, 489 (5th Cir. 2006). A
district court cannot enter a judgment of conviction based upon a guilty plea
unless it is satisfied that there is a factual basis for the plea. FED. R. CRIM. P.
11(b)(3). The district court is required “to determine that the factual conduct to
which the defendant admits is sufficient as a matter of law to constitute a
violation of the statute.” United States v. Marek, 238 F.3d 310, 314 (5th Cir.
2001) (en banc). “[I]nferences may be ‘fairly drawn’ from the evidence adduced
after the acceptance of a guilty plea but before or at sentencing.” United States
v. Hildenbrand, 527 F.3d 466, 475 (5th Cir. 2008).
       Parker admitted to knowingly engaging in a conspiracy with a drug
distributor to conduct financial transactions using proceeds from illegal drug
sales in order to conceal the source or ownership of the proceeds. Specifically,
Parker purchased vehicles and placed the titles in her name with proceeds
obtained from a drug distributor. She also wired money obtained from the drug
distributor to another state. Contrary to Parker’s assertions, the facts in her
case, drawn from the indictment, the signed factual statement acknowledged
and admitted by Parker at the rearraignment hearing with assistance of counsel,
also elaborated on in her presentence report, demonstrate that there existed a
factual basis sufficient to support her guilty plea of money laundering. See
United States v. Fernandez, 559 F.3d 303, 313 (5th Cir. 2009); 18 U.S.C. § 1956
(a)(1)(B)(i), (h).
       Additionally, Parker’s argument regarding the definition of proceeds as
profits fails. Harris is inapposite to Parker’s argument because the facts of the

                                        2
   Case: 11-40621   Document: 00511909086      Page: 3   Date Filed: 07/03/2012

                                  No. 11-40621

instant case do not involve the transfer of funds for the payment of drugs. See
Harris, 666 F.3d at 909 (determining that “mere payment of the purchase price
for drugs by whatever means . . . does not constitute money laundering”).
Further, in Wilson v. Roy, 643 F.3d 433, 436-37 (5th Cir. 2011), cert. denied, 132
S. Ct. 1062 (2012), we interpreted the decision in Santos and concluded that
“proceeds” means “receipts” rather than “profits,” when, as here, the money
laundered comes from drug sales.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3